 





CAMDEN NATIONAL CORPORATION
MANAGEMENT STOCK PURCHASE PLAN

 

Effective May 1, 2012

 

I.INTRODUCTION

 

The purpose of the Camden National Corporation Management Stock Purchase Plan
(the “Plan”) is to provide equity incentive compensation to selected management
employees of Camden National Corporation (the “Company”) and its Subsidiaries.
Participants in the Plan may elect to receive Restricted Stock in lieu of a
portion of their incentive payment. Restricted Stock is granted at a discount of
one-third of the Fair Market Value of the Stock on the date of grant. So long as
the participant remains employed by the Company or any of its Subsidiaries for
at least two years after the date of grant, his or her Restricted Stock will
vest. This Plan is a component plan of the Camden National Corporation 2012
Equity and Incentive Plan (the “2012 Plan”). Notwithstanding anything herein to
the contrary, this Plan shall be subject to and governed by all the terms and
conditions of the 2012 Plan, including the powers of the Committee set forth in
Section 2(b) of the 2013 Plan. Capitalized terms in this Plan shall have the
meaning specified in the 2012 Plan, unless a different meaning is specified
herein.

 

II.ADMINISTRATION

 

The Plan shall be administered by the Committee. The Committee shall have
complete discretion and authority with respect to the Plan and its application,
except as expressly limited herein. Determinations by the Committee shall be
final and binding on all parties with respect to all matters relating to the
Plan.

 

III.ELIGIBILITY

 

Management employees of the Company and its Subsidiaries as designated by the
Committee shall be eligible to participate in the Plan.

 

 

 

 

 



IV.PARTICIPATION

 

A.                Restricted Stock. Participation in the Plan shall be based on
the award of Restricted Stock.

 

B.                 Cost of Restricted Stock. The “Cost” of each share of
Restricted Stock shall be equal to two-thirds of the Fair Market Value of the
Stock on the date the Restricted Stock is awarded.

 

C.                 Election to Participate. Each participant who is an employee
of the Company or any of its Subsidiaries may elect to receive an award of
Restricted Stock under the Plan in lieu of either 10 percent or 20 percent of
his or her incentive payment by completing a bonus election agreement (“Bonus
Election Agreement”). The Committee, in its sole discretion, shall determine
which incentive or bonus payments are eligible for such election. The Bonus
Election Agreement shall provide that the participant elects to receive
Restricted Stock in lieu of 10 percent or 20 percent of any incentive payment.
Bonus Election Agreements must be received by the Company before the deadline
date established by the Committee in relation to the applicable incentive plan
payout schedule. Notwithstanding the foregoing, the Committee may require
certain officers to participate in the Plan.

 

D.                Award of Restricted Stock. On the dates that incentive
payments are paid, the Company shall award, to each participant who has
completed a Bonus Election Agreement and who is an employee of the Company,
Restricted Stock as follows: Each such participant shall receive a whole number
of Restricted Stock determined by dividing the amount (expressed in dollars)
that is equal to 10 percent or 20 percent, as the case may be, of his or her
gross incentive payment by the Cost of each share of Restricted Stock awarded on
such date. No fractional shares of Restricted Stock will be credited and the
amount equivalent in value to the fractional shares of Restricted Share will be
paid out to the participant currently in cash. Shares of Restricted Stock are
purchased with after-tax dollars (i.e., the entire bonus is considered taxable
income).

 



2

 

 

 

V.VESTING OF RESTRICTED STOCK

 

A.                Vesting. A participant shall be fully vested in each share of
Restricted Stock two years after the date such share of Restricted Stock was
awarded.

 

B.                 Settlement Prior to Vesting. If a participant’s employment
with the Company terminates for any reason other than Retirement prior to
vesting, except as otherwise provided in the participant’s employment agreement,
if any, the participant’s non-vested Restricted Stock shall be forfeited back to
the Company and he or she shall receive a cash payment equal to the lesser of
(a) the Cost of such Restricted Stock or (b) an amount equal to the number of
shares such Restricted Stock multiplied by the Fair Market Value of a share of
Stock on the date of the participant’s termination of employment. Because the
Restricted Stock was purchased on an after-tax basis, this cash payment will not
be considered taxable income to the participant.

 

C.                 Special Provision. As soon as a participant in the Plan
reaches age 60 with at least 10 years of consecutive service, all Restricted
Stock purchased under this Plan that has not yet vested will vest immediately,
and any new purchases of Restricted Stock made after qualifying for this Special
Provision will be immediately vested upon the date of purchase (and constitute a
taxable event unless, with respect to Restricted Stock purchased prior to the
participant reaching age 60 with at least 10 years of consecutive service, the
participant made a timely Section 83(b) under the Internal Revenue Code of 1986,
as amended).

 

VI.DIVIDENDs

 

Dividends on Restricted Stock shall be paid currently to the participant, and,
unless the participant makes a Section 83(b) election, such dividends are
treated as ordinary income (i.e., added to W-2, Box 1 earnings) until such
Restricted Stock become vested and distributed. If the participant makes a
Section 83(b) election with respect to the Restricted Stock, any dividends paid
on such shares will be taxed as dividends.

 

 



3

